Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carolyn Annette Waker appeals the district court’s order dismissing her Americans with Disabilities Act complaint, 42 U.S.C.A. §§ 12101-12213 (West 2005 & Supp.2009), for failure to timely respond in accord with the court’s notice of December 3, 2009. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Waker v. Donald, No. 1:09-cv-01599-JFM (D.Md. Dec. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.